EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an ultrasonic motor comprising, inter alia, each of said at least two generators (GI, Gr) having first and second cooperating and spaced sub-generators, the first sub-generator of a generator of said at least two generators being respectively located between the first and second sub-generators of an adjacent generator of said at least two generators; and the first and second sub-generators of one generator of said at least two generators being arranged in mirror image to the first and second sub-generators of an adjacent generator of said at least two generators, wherein a polarization direction of electromechanical material of the first sub-generator of one generator of said at least two generators (GI, Gr) differs from a polarization direction of electromechanical material of the second sub-generator of the same generator (GI, Gr).
Claims 2-5 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 6 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a method for actuating an ultrasonic motor having an element to be driven; each of said at least two generators (GI, Gr) having first and second cooperating and spaced first and second sub-generators, the first sub- generator of a generator of said at least two generators being respectively located between the first and second sub-generators of an adjacent generator of said at least two generators; and the first and second sub-generators of one generator of said at least two generators being arranged in mirror image to the first and second sub- generators of an adjacent generator of said at least two generators; wherein a polarization direction of electromechanical material of the first sub-generator of one generator of said at least two generators (GI, Gr) differs from a polarization direction of electromechanical material of the second sub-generator of the same generator (GI, Gr), the method comprising: providing an electrical excitation device for applying an electrical voltage to said excitation electrodes and/or said general electrodes; applying an electrical voltage to the first and second sub-generators of said at least two generators (GI, Gr) by way of said electrical excitation device so that a diagonal transverse acoustic standing wave is formed in said ultrasonic actuator by which said friction elements each perform a motion along a trajectory that is inclined relative to said side surface on which said friction elements are arranged such that a defined phase shift is given between the motions of said friction elements.
Claims 7-14 depend directly or indirectly on claim 6 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






7 July 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837